DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed September 27, 2021 has been entered.  Claims 1, 2 and 4-19 remain pending in the application.  Claims 8, 9, 13-15 and 17-19 remain withdrawn from consideration.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 10-12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-7, 10-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the length from the central post to the distal end of each of the one or more blade’s trailing edge" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --a length from the central post to the distal end of each of the one or more blade’s trailing edge--.
Claim 1 line 11 recites “a non-zero blade angle”, but it is unclear which angle this refers to.    The Examiner notes that in further interpreting the claims, it is assumed that what is meant is --a non-zero blade angle, wherein the blade angle is defined as the angle between a lateral cross section of a blade and the plane of rotation--, as disclosed in paragraph [0033] of Applicant’s specification.  The examiner notes that applicant needs to amend the claims to include this new language, and that simply agreeing with the examiner is not sufficient to overcome this rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 868,220 to Portelli in view of U. S. Patent 7,018,167 to Yoshida.
Portelli discloses a propeller comprising: 
a central post (A) coincident with a rotational axis (Figures 1 and 2, wherein the axis of rotation is indicated by arrows; lines 26-27);
one or more non-flexible blades (B, B’) (the blades are made from metal and therefore non-flexible) each having a distal end and a proximate end (Figures 1 and 2; lines 26-35);
each of the one or more blades (B, B’) comprising a top section, a bottom section, and a side section, the side section disposed at or toward the distal end (Figures 1 and 2, annotated below);
a length from the central post to the distal end of each of the one or more blade’s (B, B’) leading edge is greater than the length from the central post (A) to the distal end of each of the one or more blade’s trailing edge such that an outermost foil of the side section is configured to pull fluid inward from the side section of the one or more blades toward the propeller rotational axis by having a non-zero blade angle, wherein the blade 
the top section and the bottom section of each of the one or more blades (B, B’) connected at the proximate end to and extending radially outward from the central post (A) (Figures 1 and 2, annotated below);
wherein the top section extends from the central post (A) outward to the side section at a top section distal end and the side section folds back to the central post to a bottom section distal end so a top surface of the top section becomes a bottom surface of the bottom section (Figures 1 and 2, annotated below);
a gap between central post connections of the top section and bottom section of at least one of the one or more blades (B, B’) (Figures 1 and 2, annotated below); and
the one or more blades (B, B’) further configured to pull fluid from a propeller front end to a propeller back end (Figures 1 and 2, annotated below);
wherein the bottom section of the one or more blades (B, B’) forms a more extreme intersection angle with the central post than the top section of the one or more blades forms with the central post, wherein more extreme indicates more toward the vertical (Fig. 1, annotated below),
wherein the one or more blades (B, B’) are in loop form, wherein each of the one or more blades (B, B’) in loop form spins in a same plane of rotation as all other blades of the one or more blades in the loop (Figures 1 and 2, annotated below),
wherein the one or more blades (B, B’) comprise at least one pair of blades (B, B’) opposing one another about the rotational axis (Figures 1 and 2, annotated below),

wherein at least one of the blade top section, bottom section or side section of at least one of the one or more blades (B, B’) has a median line that is curved (Figures 1 and 2, annotated below),
wherein each of the top section, bottom section and side section of at least one of the one or more blades is curved (Figures 1 and 2, annotated below),
wherein at least the top and bottom blade sections of the one or more blades exhibit a larger pitch in the vicinity of the rotational axis and a decreasing pitch extending radially outward from the rotational axis (Figures 1 and 2, annotated below, wherein at the top and bottom connection points, the blades have no pitch angle or twist in a plane which extends radially from the shaft), and
a device selected from the group consisting of an aircraft, watercraft (lines 36-52), wind turbines, cooling devices, heating devices, automobile engines, and air circulation devices, wherein the device has at least one propeller according to claim 1.

[AltContent: textbox (Top Sections)][AltContent: textbox (Leading Edge)][AltContent: arrow][AltContent: textbox (Gap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Trailing Edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal End)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Proximal Ends)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom Sections)][AltContent: textbox (Side Section)][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    310
    212
    media_image1.png
    Greyscale

Annotation of Portelli Figure 1.
[AltContent: arrow][AltContent: textbox (Trailing Edge)][AltContent: textbox (Leading Edge)][AltContent: textbox (Side Section)][AltContent: textbox (Distal End)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top Section)][AltContent: arrow][AltContent: textbox (Top Section)][AltContent: arrow][AltContent: textbox (Bottom Section)][AltContent: textbox (Bottom Section)][AltContent: arrow][AltContent: textbox (Side Section)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Proximal Ends)][AltContent: arrow]
    PNG
    media_image2.png
    245
    228
    media_image2.png
    Greyscale

Annotation of Portelli Figure 2.
Portelli teaches wherein the one or more blades (B, B’) are graduated in width from a smaller width at the proximate end to a larger width at the distal end (Figures 1 and 2, annotated below), but is silent as to the cross section of the sections.  Yoshida teaches a propeller wherein:

It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the propeller taught by Portelli with the cross-section shape taught by Yoshida in order to control the performance of the propeller (col. 6 lines 30-48).
Response to Arguments
Applicant's arguments filed on September 27, 2021 have been considered but, unless otherwise addressed below, are moot in view of the new grounds of rejection.  
With regard to the rejections under 35 USC 112(a), applicant argues that “the specification does not mention the flexibility of the blades, then the blades would include both flexible and non-flexible. Accordingly, Applicant is limiting the claimed invention to non-flexible blades”.  However, Applicant cannot limit their claims with language which is not supported by the specification.  The specification fails to provide support for limiting the claims to either a flexible or rigid blade.  Just because the specification mentions blades, this does not provide support for both flexible and rigid blades.  By applicant’s logic, one would merely have to recite the word propeller in the specification in order to have support for any propeller details they later chose to claim.  This logic however is not consistent with the law as defined in 35 USC 112(a).
Applicant argues that Portelli fails to disclose an airfoil-shaped cross-section as claimed and that “there is no motivation to combine Yoshida’s teaching with those of Portelli”.  However, as detailed above, the examiner does not rely on Portelli to teach 
Applicant goes on to argue “Yoshida states that the third wing element generates centrifugal force, i.e. an outward force, contrary to the side section being configured to pull fluid inward from the side section of the one or more blades toward the propeller rotational axis, as recited in independent claim 1”.  However, Yoshida is not relied on for teaching this limitation.  Yoshida is only relied on for its teaching of an airfoil cross-section, Portelli is relied upon for everything else.  There is no reason why a person having ordinary skill in the art would have been motivated to change the shape of the entire propeller in Portelli just to incorporate the cross-sectional shape taught by Yoshida.  Applicant goes on to argue that “Portelli is silent on this claimed feature”.  However, Portelli is not silent on this claimed feature.  Portelli teaches a propeller designed “to cut into the water and exert a pushing force thereon, thereby causing the propeller to exert a pushing force” (lines 40-42).  In order for the Portelli propeller to operate as disclosed, and with the disclosed motion, it must be “configured to pull fluid inward from the side section of the one or more blades toward the propeller rotational axis, as recited in independent claim 1”.
The declaration filed September 27, 2021 is identical to the declaration filed March 17, 2021 which was previously addressed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746